Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00593-CV

                                  Tabitha and Daniel JUREK,
                                           Appellants

                                               v.

                                 Diane and Gerardo GARCIA,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI07662
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. The costs
of this appeal are taxed against the appellants.

       SIGNED December 13, 2017.


                                                _________________________________
                                                Irene Rios, Justice